 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5   U.S. EQUAL EMPLOYMENT                               CASE NO. 1:17-CV-44 AWI-EPG
     OPPORTUNITY COMMISSION,
 6                                                       ORDER ON PARTIES’ JOINT
                           Plaintiff                     STIPULATION TO EXTEND STAY
 7
                   v.                                    (Doc. No. 126)
 8
     MARQUEZ BROTHERS
 9   INTERNATIONAL, INC.; et al.,
10                         Defendants
11
             The U.S. Equal Employment Opportunity Commission has alleged Defendants engaged in
12
     unlawful employment practices by failing to hire multiple persons based on their race. See Doc.
13
     No. 5. On December 26, 20218, the Court granted the EEOC’s motion to stay the case due to a
14
     lapse in appropriations, and stated the stay would be lifted when the EEOC’s funding was
15
     restored. See Doc. No. 124. The parties now inform the Court that appropriations for the EEOC
16
     were restored on January 26, 2019. However, the parties have jointly requested an extension of
17
     the stay, as they have agreed to attend mediation. Doc. No. 126. The parties have agreed to notify
18
     the Court by March 1, 2019 as to whether the mediation was successful and as to the status of the
19
     case. For good cause shown, the Court will extend the stay until March 1, 2019.
20
                                                  ORDER
21
             Accordingly, IT IS HEREBY ORDERED that:
22
        1.      Litigation in this matter shall continue to be stayed through March 1, 2019; and
23
        2.      The parties shall inform the Court by March 1, 2019 as to the status of the case.
24

25   IT IS SO ORDERED.
26
     Dated: January 31, 2019
27                                               SENIOR DISTRICT JUDGE

28
